DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “canvas being at least 10.1 ounce weight” which is exemplary language see MPEP 2173.05(d) which is indefinite as the metes and bounds of the claim cannot be determined. It is unclear whether weight means weight per sq. yd./ft. area, or weight of the entire area of the claimed cover. For the purpose of examination, the examiner has interpreted “weight” to mean the weight of the entire area.
Claim 7 recites the material being “foam padding being a type No.CV40155” which is exemplary language see MPEP 2173.05(d) which is indefinite as the metes and bounds of the claim cannot be determined. It is unclear what “CV40155” includes in said claim. For the purpose of examination, the examiner has interpreted “CV40155” to mean any type of foam padding.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by US Publication 20110140478 by Devereaux (Here forth “Devereaux”).

Regarding claims 1, Devereaux discloses: A padded multi-piece vehicle cover (Para 23 lines 1-9, the cover has a thick protective layer that acts as padding) apparatus comprising: a set of cover panels (Fig 4), each of the set of cover panels having an inner layer (Fig 2B, inner layer 17), an outer layer (Fig 2B, outer layer includes layers 15 and 31), and a medial layer (Fig 2B, medial layer 21) continuously disposed between the inner layer and the outer layer (Fig 2B), the set of cover panels comprising: a pair of central panels (Fig 4 shows the central panel with a left and right panel that are integrally attached; Para 25, the cover can consist of multiple pieces attached via zipper and therefore even though the Fig 4 shows the central panels as one piece, it can be made into 2 separate left and right central panels.), the pair of central panels comprising a right center panel (Para 25, the central panel can be formed of multiple pieces including two pieces, so the panel formed on the right is the right central panel) and a left center panel (Para 25, the central panel can be formed of multiple pieces including two pieces, so the panel formed on the left is the left central panel), the pair of central panels being configured to extend from a rear bumper end of a vehicle (Fig 2, the central panels extent over the rear bumper), over a vehicle top side (Fig 1-2, he panels extend over the top side), to a front bumper end of the vehicle (Fig 1, the central panels extend over the front bumper), each of the central panels being rectangular (Fig 4, the central panels together and separate form a rectangular shape); and a pair of side panels (Fig 4, side panels 27 and 29), the pair of side panels (Fig 4, side panels 27 and 29) comprising a right side panel (Fig 4, side panels 27) and a left side panel (Fig 4, side panels 29) configured to extend across a vehicle right side and a vehicle left side of the vehicle (Fig 1 and 4, the panels extend across the left and right sides of the vehicles), respectively, each of the side panels having a vehicle profile shape (Fig 4, side panels 27 and 29 are vehicular shaped); and a set of zippers coupled to the set of cover panels (Para 25 lines 7-10), the set of zippers comprising a center zipper coupled between the pair of central panels (Para 25, zippers are used to attached any of the panels together), a right zipper coupled between the right center panel and the right side panel (Fig 2B, the right side panel is attached to the right portion of the central panel), and a left zipper coupled between the left center panel and the left side panel (Fig 2B, the left side panel is attached to the left portion of the central panel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Devereaux.
Regarding claim 8, Devereaux further teaches a there is a thickness of the medial layer, without specifying (Para 23 lines 4-6). Devereaux does not expressly disclose that the apparatus further comprises of the medial layer being at least eight times the thickness of the inner layer and the outer layer.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the medial layer be eight times the thickness of the inner and outer layers because Applicant has not disclosed that making the medial layer 8 times the thickness of the outer and inner layers provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Devereaux’s modified cover because it provides padded protection for the vehicle. Therefore, it would have been an obvious matter of design choice to modify Devereaux’s modified cover to obtain the invention as claimed.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Devereaux in view of US Patent 6,070,629 issued to Whiteside (Here forth “Whiteside”).
Regarding claim 2, Devereaux does not expressly disclose grommeted apertures receiving bungee cords. Whiteside teaches: The apparatus further comprising each of the cover panels having a plurality of grommeted apertures (Fig 3, grommeted aperture 29) extending therethrough adjacent a bottom perimeter (Fig 1, the grommeted apertures are around the bottom perimeter of the car), the grommeted apertures being configured to receive a plurality of bungee cords (Fig 1 and 3, the grommeted aperture 29 receives bungee cords 35 and 37)
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux and Whiteside before them, when the application was filed, to have modified the bag of Devereaux to have grommeted apertures receiving bungee cords, as taught by Whiteside, to advantageously strengthen the apertures that receive the bungee cords when they attach the cover to the vehicle.
Regarding claim 3, Devereaux does not expressly disclose elastic cords with hooks that attach to undercarriage of vehicle. Whiteside teaches: The apparatus further comprising a plurality of elastic straps (Fig 3, bungee cords 35 and 37 are a form of elastic straps) coupled to the plurality of grommeted apertures (Fig 3, grommeted aperture 29), 6each of the elastic straps having a hook coupled to a distal end thereof (Fig 3, the bungee cords 35 and 37 have hooks at both ends), the hook being configured to attach to an undercarriage of the vehicle (Fig 1, one hook of the bungee cord attaches to the grommeted aperture while the other attaches to the undercarriage).
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux and Whiteside before them, when the application was filed, to have modified the bag of Devereaux to have elastic straps with hooks coupled to the undercarriage, as taught by Whiteside, to advantageously prevent the cover from being displaced while in use.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Devereaux in view of US Patent 2,666,840 issued to Poirier (Here forth “Poirier”).
Regarding claim 4, Devereaux does not expressly disclose heating coils. Poirier teaches: the apparatus further comprising a heating element coupled to the set of cover panels (Column 1 lines 31-35), the heating element having a heating coil extending throughout each of the cover panels (Fig 1 and 3, the cover panel consists of multiple panels and heating coils 58 extend through cover panels) and a power adaptor coupled to the right side panel (Fig 1, the power adaptor 60 is coupled to the panel; right or left is relative with respect to the observer, so it is located on the right side), the heating coil being in operational communication with the power adaptor and the power adaptor being configured to receive a standard power cord (Fig 1, a power cord 62 can be seen attached to power adaptor 60).
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux and Poirier before them, when the application was filed, to have modified the bag of Devereaux to have heating coils extending through cover panels and a power adapter, as taught by Poirier, to advantageously allow the cover to be heated, preventing damage to the vehicle due to cold weather.
Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Devereaux in view of US Patent 6696674 issued to Doornsbosch (Here forth “Doornsbosch”)  and US Publication 20150075685 issued to Denham (Here forth “Denham”).
Regarding claim 5, Devereaux further discloses the medial layer being a foam padding (Para 35 lines 8-9).
Devereaux does not expressly disclose that the inner layer being made of a felt material. Doornsbosch teaches: the inner layer being a felt material (Column 2 lines 17-18)
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux, and Doornsbosch before them, when the application was filed, to have modified the bag of Devereaux to have the inner layer made of felt, as taught by Doornsbosch, to advantageously protect the vehicle with a soft protective material like the felt, and not cause any scratches to its surface.
Devereaux as modified by Doornbosch above does not expressly disclose that the outer material can be made of weatherproof canvas. Denham teaches: the outer layer being a weatherproof canvas material (Para 6, waterproof canvas is also weather proof)
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux, Doornsbosch and Denham before them, when the application was filed, to have modified the bag of Devereaux and Doornsbosch to have the outer layer made of weatherproof canvas, as taught by Denham, to advantageously protect the vehicle from the external elements.
Regarding claim 7, Devereaux does not expressly disclose that the apparatus further comprises of foam padding being a type No.CV40155 foam between 6.3 to 7.7 centimeters thickness.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the foam padding being a specific type of foam padding material (including of the claimed material type, and of the recited thickness range of  between 6.3-7.7 centimeters) because Applicant has not disclosed that making the foam padding being of the recited type and between 6.3-7.7 centimeters provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Devereaux’s modified cover because it provides sufficient padded protection for the vehicle. Therefore, it would have been an obvious matter of design choice to modify Devereaux’s modified cover to obtain the invention as claimed. Note related discussion of “CV10155” in the 35 USC 112b section, above.
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Devereaux, Doornsbosch, and Denham in view of US Publication 20110271993 by Benish (Here forth “Benish”).
Regarding claim 6, Devereaux as modified above does not expressly disclose the canvas being at least 10.1 ounce weight. Sky teaches: the canvas being at least 10.1 ounce weight (Para 38 line 7-8, the canvas is 12 ounces which is more than 10.1 ounces )
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux as modified and Benish before them, when the application was filed, to have modified the bag of Devereaux as modified to have the canvas weigh at least 10.1 ounces, as taught by Benish, to advantageously prevent wind from displacing the cover when it is disposed on the vehicle.
To the extent that it may be argued that the canvas weight of the cover apparatus of Devereaux as modified above does not specifically cover an entirety of the 10.1 - to - infinity weight range, as claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that the canvas weight range includes an entirety of the “at least 10.1 ounce” range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Devereaux in view of Whiteside, Doornsbosch, and Denham.
Regarding claim 9, A padded multi-piece vehicle cover apparatus (Para 23 lines 1-9, the cover has a thick protective layer that acts as padding) comprising: a set of cover panels (Fig 4), each of the set of cover panels having an inner layer (Fig 2B, inner layer 17), an outer layer (Fig 2B, outer layer includes layers 15 and 31), and a medial layer (Fig 2B, medial layer 21) continuously disposed (Fig 2B), [Not Taught: the inner layer being a felt material], the medial layer being a foam padding (Para 35 lines 8-9), and [Not taught: the outer layer being a weatherproof 7canvas material, the medial layer being at least eight times the thickness of the inner layer and the outer layer, cover panels having grommeted apertures extending adjacent a bottom perimeter]; the set of cover panels comprising: a pair of central panels (Fig 4 shows the central panel with a left and right panel that are integrally attached; Para 25, the cover can consist of multiple pieces attached via zipper and therefore even though the Fig 4 shows the central panels as one piece, it can be made into 2 separate left and right central panels.), the pair of central panels comprising a right center panel (Para 25, the central panel can be formed of multiple pieces including two pieces, so the panel formed on the right is the right central panel) and a left center panel (Para 25, the central panel can be formed of multiple pieces including two pieces, so the panel formed on the left is the left central panel), the pair of central panels being configured to extend from a rear bumper end of a vehicle (Fig 2, the central panels extent over the rear bumper), over a vehicle top side (Fig 1-2, the central panels extent over the rear bumper), to a front bumper end of the vehicle (Fig 2, the central panels extent over the rear bumper), each of the central panels being rectangular (Fig 4, the central panels together and separate form a rectangular shape); and a pair of side panels (Fig 4, side panels 27 and 29), the pair of side panels comprising a right side panel and a left side panel configured to extend across a vehicle right side and a vehicle left side of the vehicle (Fig 1 and 4, the panels extend across the left and right sides of the vehicles), respectively, each of the side panels having a vehicle profile shape (Fig 4, side panels 27 and 29 are vehicular shaped); a set of zippers coupled to the set of cover panels (Para 25 lines 7-10), the set of zippers comprising a center zipper coupled between the pair of central panels (Para 25, zippers are used to attached any of the panels together), a right zipper coupled between the right center panel and the right side panel (Fig 2B, the right side panel is attached to the right portion of the central panel), and a left zipper coupled between the left center panel and the left side panel (Fig 2B, the left side panel is attached to the left portion of the central panel); [Not taught: a plurality of elastic straps coupled to the plurality of grommeted apertures, each of the elastic straps having a hook coupled to a distal end thereof, the hook being configured to attach to an undercarriage of the vehicle; and a heating element coupled to the set of cover panels, the heating element having a heating coil extending throughout each of the cover panels and a power adaptor coupled to the right side panel, the heating coil being in operational communication with the power adaptor and the power adaptor being configured to receive a standard power cord].
Devereaux does not expressly disclose that the inner layer being made of a felt material. Doornsbosch teaches: the inner layer being a felt material (Column 2 lines 17-18)
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux, and Doornsbosch before them, when the application was filed, to have modified the bag of Devereaux to make the inner layer made of felt, as taught by Doornsbosch, to advantageously protect the vehicle with a soft protective material like felt, and not cause any scratches to its surface.
Devereaux, as modified, does not expressly disclose that the outer material can be made of weatherproof canvas. Denham teaches: the outer layer being a weatherproof canvas material (Para 6, waterproof canvas is also weather proof)
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux, Doornsbosch and Denham before them, when the application was filed, to have modified the bag of Devereaux and Doornsbosch to have the outer layer made of weatherproof canvas, as taught by Denham, to advantageously protect the vehicle from the external elements.
Devereaux, as modified, does not expressly disclose that the apparatus further comprises of the medial layer being at least eight times the thickness of the inner layer and the outer layer.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the medial layer be eight times the thickness of the inner and outer layers because Applicant has not disclosed that making the medial layer 8 times the thickness of the outer and inner layers provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Devereaux’s modified cover because it provides padded protection for the vehicle. Therefore, it would have been an obvious matter of design choice to modify Devereaux’s modified cover to obtain the invention as claimed.
Devereaux, as modified, does not expressly disclose grommeted apertures receiving bungee cords. Whiteside teaches: each of the cover panels having a plurality of grommeted apertures (Fig 3, grommeted aperture 29) extending therethrough adjacent a bottom perimeter (Fig 1, the grommeted apertures are around the bottom perimeter of the car).
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux, Doornsbosch, Denham and Whiteside before them, when the application was filed, to have modified the bag of Devereaux, to include grommeted apertures at the bottom perimeter, as taught by Whiteside, to advantageously strengthen the apertures that receive the cords that attach to the vehicle, thereby preventing the cover panels from ripping off the vehicle during turbulent weather.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 4827997 issued to Rolan (Fig 1: Side panels are vehicular shaped);
US Patent 5653492 issued to Mills (Fig 1-2: panels attached via zippers);
US Publication 20120285588 by Sheppard (Para 29: felt, canvas); 
US Publication 20160137370 by Won (Fig 4: multiple panels);
US Publication 20170111960 by Arafa (Fig 3: heating coil).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Wed 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731